UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1308


THOMAS RAYMOND FIRRIOLO,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA LAW ENFORCEMENT DIVISION, State of South Carolina,
Employees, et al.; LIEUTENANT ELIZABETH CORLEY, (SLED) South Carolina
Law Enforcement Division, State of South Carolina; MARK KEEL, Chief of
(S.L.E.D.), Law Enforcement Division, State of South Carolina; PAUL GRANT,
Assistant Chief, South Carolina Law Enforcement Division, State of South Carolina;
CITY OF GREENVILLE, Employees; MR. BRAD RICE; MR. JEFF BOWEN; MR.
GARY FENELL; MS. JODIE DUDASH; MR. BOBBIE SKINNER; MS. CYNTHA
VILARDO; MS. TOMMY, of Greenville Cares (Jane Doe),

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Donald C. Coggins, Jr., District Judge. (3:17-cv-03319-DCC-PJG)


Submitted: August 2, 2019                                         Decided: August 14, 2019


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Raymond Firriolo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Raymond Firriolo seeks to appeal the district court’s order granting his

motion for an extension of time. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Firriolo seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny Firriolo’s motions for reconsideration, for an en banc hearing, and

for certification of a class action, and we deny as moot his motion for a decision in this

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2